The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 12, 2020

                               2020COA160

No. 18CA1156, People v. Torline — Constitutional Law — First
Amendment — Freedom of Religion; Crimes — Uniform
Controlled Substances Act of 2013 — Offenses Relating to
Marijuana and Marijuana Concentrate

     The defendant, an ordained minister in a cannabis ministry,

challenges his convictions for growing and dispensing marijuana on

the ground that he uses marijuana for religious purposes. A

division of the court of appeals concludes that applying Colorado’s

law criminalizing the possession and growing of marijuana to a

person who conducts such activities for religious reasons does not

violate the person’s rights under the Free Exercise Clauses of the

United States and Colorado Constitutions. Therefore, the division

affirms the defendant’s convictions.
COLORADO COURT OF APPEALS                                        2020COA160


Court of Appeals No. 18CA1156
Mesa County District Court No. 16CR6064
Honorable Brian J. Flynn, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Aaron Snyder Torline,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division VII
                         Opinion by JUDGE NAVARRO
                         Tow and Lipinsky, JJ., concur

                        Announced November 12, 2020


Philip J. Weiser, Attorney General, Shelby Krantz, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Tanja Heggins, Alternate Defense Counsel, Denver, Colorado, for Defendant-
Appellant
¶1    As a matter of first impression, we conclude that applying a

 Colorado statute criminalizing the possession and growing of

 marijuana to a person who conducts such activities for religious

 reasons does not violate the person’s rights under the Free Exercise

 Clauses of the United States and Colorado Constitutions. As a

 result, we affirm the judgment of conviction entered against

 defendant, Aaron Snyder Torline.

                 I.   Factual and Procedural History

¶2    In July 2016, Mesa County police officers noticed Torline and

 another person walking in and out of a garage and loading trash

 bags into the bed of a pickup truck, which the other person then

 drove away. Officers stopped the truck for a traffic infraction. A

 police dog alerted to the presence of drugs, and police discovered

 that the trash bags contained marijuana.

¶3    Officers contacted Torline, who said there was a marijuana

 growing operation inside the garage. Torline consented to a search

 and explained his operation. He estimated that he was growing

 approximately one hundred and fifteen plants, and that he

 processed about ten plants per month with a yield of about two

 ounces per plant.


                                    1
¶4    The prosecution charged Torline with cultivation of marijuana,

 thirty or more plants, and possession with intent to manufacture or

 distribute marijuana or marijuana concentrate, more than five

 pounds but not more than fifty pounds. See § 18-18-406(2)(b)(I),

 (2)(b)(III)(B), (3)(a)(I), C.R.S. 2016.1 Torline’s counsel expressed his

 wish to raise an “affirmative defense” to the charges on the ground

 that section 18-18-406 violates Torline’s constitutional rights

 because he engaged in the charged conduct pursuant to a sincerely

 held religious belief. Defense counsel also asked the trial court to

 instruct the jury on that defense.

¶5    In support, Torline’s attorney argued the following. Torline is

 an ordained minister with the Hawaii Cannabis Ministry, an

 organization professing the belief that the cannabis plant is a gift

 from God and can aid in the experience of spirituality. The ministry

 incorporates cannabis into its religious practices, including its

 prayers, rituals, and sacraments. It has registered members, a

 hierarchy, a system of beliefs, and holy days. As a “ganja minister,”




 1 The statute has since been amended; we cite the provisions in
 effect at the time of Torline’s charged conduct.

                                      2
 Torline provides marijuana to members of his congregation, which

 numbers approximately thirty people in Grand Junction.

¶6    The trial court concluded that Colorado law does not support

 Torline’s proposed defense and denied his motion to instruct the

 jury on the defense. Torline then waived his right to a jury trial,

 was tried by the court, and was convicted as charged.

                    II.   The Free Exercise Clauses

¶7    Torline contends that section 18-18-406 was

 “unconstitutionally applied to him” in violation of the Free Exercise

 Clauses of the Federal and State Constitutions. Relatedly, he

 argues that the trial court erred by declining to instruct the jury on

 his defense that his conduct was privileged under the

 Constitutions.

        A.    Standard of Review and Foundational Principles

¶8    The constitutionality of a statute is a legal question that we

 review de novo. People v. Graves, 2016 CO 15, ¶ 9. Statutes are

 presumed to be constitutional, and the challenger bears the burden

 to prove their unconstitutionality beyond a reasonable doubt. Id.

¶9    The Free Exercise Clause of the First Amendment provides,

 “Congress shall make no law . . . prohibiting the free exercise


                                    3
  [of religion].” U.S. Const. amend. I. The Free Exercise Clause has

  been made applicable to the states by incorporation into the

  Fourteenth Amendment. Emp’t Div., Dep’t of Human Res. v. Smith,

  494 U.S. 872, 876-77 (1990). Article II, section 4 of the Colorado

  Constitution provides, in pertinent part, as follows:

            The free exercise and enjoyment of religious
            profession and worship, without
            discrimination, shall forever hereafter be
            guaranteed; and no person shall be denied any
            civil or political right, privilege or capacity, on
            account of his opinions concerning religion;
            but the liberty of conscience hereby secured
            shall not be construed to . . . justify practices
            inconsistent with the good order, peace or
            safety of the state. . . . Nor shall any
            preference be given by law to any religious
            denomination or mode of worship.

  Because the federal and state constitutional provisions embody

  similar values, we look for guidance in applying the Colorado

  provision to the body of law developed in the federal courts with

  respect to the meaning and application of the First Amendment.

  Conrad v. City & Cty. of Denver, 656 P.2d 662, 670-71 (Colo. 1982).

¶ 10   “The free exercise of religion means, first and foremost, the

  right to believe and profess whatever religious doctrine one




                                     4
  desires.” Smith, 494 U.S. at 877. The exercise of religion can also

  involve the “performance of (or abstention from) physical acts.” Id.

¶ 11   The Free Exercise Clause is not so limited in scope as to

  protect only those beliefs that are tenets of a traditional or

  “established religion.” Martinez v. Indus. Comm’n of Colo., 618 P.2d

  738, 740 (Colo. App. 1980). If a person’s religious beliefs are

  “sincere and meaningful,” they fall within the ambit of First

  Amendment protection. United States v. Seeger, 380 U.S. 163, 166

  (1965). A person’s claim “that his belief is an essential part of a

  religious faith must be given great weight.” Id. at 184; Martinez,

  618 P.2d at 740.

                               B.   Analysis

¶ 12   At the time of Torline’s conduct, section 18-18-406(3)(a)

  provided that, with exceptions not applicable here, “[i]t is unlawful

  for a person to knowingly cultivate, grow, or produce a marijuana

  plant or knowingly allow a marijuana plant to be cultivated, grown,

  or produced on land that the person owns, occupies, or controls.”

  Section 18-18-406(2)(b)(1) provided that, with exceptions not

  applicable here, “it is unlawful for a person to knowingly dispense,




                                     5
  sell, distribute, or possess with intent to manufacturer, dispense,

  sell, or distribute marijuana or marijuana concentrate . . . .”

¶ 13   Torline acknowledges that sections 18-18-406(3)(a) and 18-18-

  406(2)(b) are neutral laws of general applicability. Still, he

  maintains that applying them to his charged conduct violates his

  rights under the Free Exercise Clause because the laws “prohibit

  conduct that was undertaken for religious reasons.” He also

  asserts that less restrictive means exist to enforce “the

  government’s compelling interest in marijuana laws.” (He does not,

  however, identify any other means.) Torline is mistaken.

¶ 14   The Free Exercise Clause proscribes laws that “single out the

  religious for disfavored treatment.” Trinity Lutheran Church of

  Columbia, Inc. v. Comer, 582 U.S. ___, ___, 137 S. Ct. 2012, 2020

  (2017). The Free Exercise Clause, however, does not excuse a

  person from “compliance with an otherwise valid law prohibiting

  conduct that the State is free to regulate.” Smith, 494 U.S. at 878-

  79. In other words, while the protection for religious belief and the

  profession of that belief is absolute, the protection for religious

  conduct is not. Cantwell v. Connecticut, 310 U.S. 296, 303-04

  (1940); Sanderson v. People, 12 P.3d 851, 853 (Colo. App. 2000).


                                     6
¶ 15   To illustrate, in Smith, 494 U.S. at 874, two men were denied

  unemployment benefits after their employment was terminated for

  using peyote, a controlled substance. They challenged that decision

  on the ground that they had ingested the peyote for sacramental

  purposes at a Native American church to which they belonged. Id.

  Like Torline, they contended that “their religious motivation for

  using peyote places them beyond the reach of a criminal law that is

  not specifically directed at their religious practice, and that is

  concededly constitutional as applied to those who use the drug for

  other reasons.” Id. at 878.

¶ 16   The Supreme Court rejected that argument, holding that

  neutral laws of general applicability do not offend the Free Exercise

  Clause even when they have an incidental effect on religious

  practices. Id.; see also Sanderson, 12 P.3d at 853 (recognizing this

  holding of Smith). Hence, the right of free exercise does not relieve a

  person from complying with a “valid and neutral law of general

  applicability on the ground that the law proscribes (or prescribes)

  conduct that his religion prescribes (or proscribes).” Smith, 494

  U.S. at 879 (citation omitted). The Court reasoned that to make a

  person’s obligation to obey such a law “contingent upon the law’s


                                      7
  coincidence with his religious beliefs . . . permit[s] him, by virtue of

  his beliefs, ‘to become a law unto himself.’” Id. at 885 (citation

  omitted).

¶ 17   Section 18-18-406 is similar to the law challenged in Smith.

  Because, as in Smith, the statute is a neutral law of general

  applicability, we have no trouble rejecting Torline’s free exercise

  challenge. The statute advances the legitimate interests of public

  health and safety and is rationally related to that end. See Colo.

  Const. art. XVIII, § 16(1)(b) (finding that regulation of marijuana is

  in the interest of public health and safety); Town of Dillon v. Yacht

  Club Condos. Home Owners Ass’n, 2014 CO 37, ¶ 31 (noting a

  legitimate interest in public health and safety). Therefore, the

  availability of less burdensome alternatives, if any exist, is

  irrelevant. See Yacht Club Condos., ¶ 31.

¶ 18   Moreover, although there can be circumstances where a

  facially neutral law violates the Free Exercise Clause, Torline does

  not allege or identify any such circumstances surrounding section

  18-18-406. Cf. Church of the Lukumi Babalu Aye, Inc. v. City of

  Hialeah, 508 U.S. 520, 536-40 (1993) (holding that a facially

  neutral law banning animal sacrifice was unconstitutional because


                                      8
  its exceptions for secular conduct and the surrounding

  circumstances showed that the city adopted the ordinance because

  of animus toward the Santería church). He does not argue that the

  legislature enacted section 18-18-406 with the object of restricting

  religious practices. Nor are we aware of circumstances suggesting

  that the legislation was motivated by religious animus.

¶ 19   As a result, we join the many jurisdictions that have rejected

  cannabis ministries’ members’ free-exercise challenges to marijuana

  convictions. See Guam v. Guerrero, 290 F.3d 1210, 1216 (9th Cir.

  2002); United States v. Meyers, 95 F.3d 1475, 1481 (10th Cir.

  1996); Hutchinson v. Maine, 641 F. Supp. 2d 40, 47 (D. Me. 2009);

  Rheuark v. State, 601 So. 2d 135, 139 (Ala. Crim. App. 1992);

  People v. Trippet, 66 Cal. Rptr. 2d 559, 565 (Ct. App. 1997); Nesbeth

  v. United States, 870 A.2d 1193, 1198 (D.C. 2005); State v.

  Sunderland, 168 P.3d 526, 534 (Haw. 2007); State v. Fluewelling,

  249 P.3d 375, 379 (Idaho 2011); State v. Venet, 797 P.2d 1055,

  1057 (Or. Ct. App. 1990); Burton v. State, 194 S.W.3d 686, 688

  (Tex. App. 2006).

¶ 20   We also note that Colorado is friendlier than most states to

  marijuana use. Unlike the absolute prohibition in Smith, the


                                    9
  statutes under which Torline was convicted are subject to article

  XVIII, section 16 of the Colorado Constitution, which permits a

  person to possess, grow, and use marijuana in small amounts for

  personal use and authorizes a person to conduct larger-scale

  activities with a license. The Free Exercise Clause does not require

  a further exception for all religiously motivated uses of marijuana.

  See Smith, 494 U.S. at 890 (noting that, although states may create

  statutory exemptions for religious uses of controlled substances,

  they are not required to do so).

¶ 21   In sum, the incorporation of marijuana and marijuana

  concentrate into religious rituals is subject to regulation on equal

  terms with secular marijuana use. Colorado law does not penalize

  such conduct because of its religious character. See Lyng v. Nw.

  Indian Cemetery Protective Ass’n, 485 U.S. 439, 449 (1988) (finding

  no free-exercise violation where governmental action did not

  “penalize religious activity by denying any person an equal share of

  the rights, benefits, and privileges enjoyed by other citizens”). We

  therefore hold that the Free Exercise Clause does not excuse people

  and organizations from complying with section 18-18-406.




                                     10
¶ 22   Because applying section 18-18-406 to Torline’s conduct does

  not violate his constitutional rights, there was no legal basis for his

  proposed defense. So the trial court correctly rejected the defense,

  his jury instructions, and his proffered evidence in support of the

  defense. See Hoggard v. People, 2020 CO 54, ¶ 27 (noting that a

  trial court has a duty to instruct the jury correctly on the applicable

  law); People v. Smith, 77 P.3d 751, 756 (Colo. App. 2003) (“[A] trial

  court may refuse to give a defendant’s theory of the case instruction

  that misstates the law . . . .”); see also CRE 402 (“Evidence which is

  not relevant is not admissible.”); People v. Evans, 710 P.2d 1167,

  1169 (Colo. App. 1985) (holding that evidence of the defendant’s

  personal religious belief was irrelevant to the charge of distribution

  of marijuana to others).

        III.   Proof that the Offense Was Committed In Colorado

¶ 23   Finally, Torline contends that the prosecution did not prove

  that his conduct occurred within Colorado. See § 18-1-201(1)(a),

  C.R.S. 2019.

¶ 24   We review the record de novo to determine whether the

  evidence presented was sufficient in both quantity and quality to

  sustain a defendant’s conviction. McCoy v. People, 2019 CO 44,


                                    11
  ¶ 63. We consider whether the relevant evidence, both direct and

  circumstantial, when viewed as a whole and in the light most

  favorable to the prosecution, is substantial and sufficient to support

  a conclusion by a reasonable mind that the defendant is guilty of

  the charge beyond a reasonable doubt. Id.

¶ 25   Two officers testified that they investigated Torline’s conduct

  “here in Mesa County.” Torline contends that this evidence was

  sufficient to prove that the offenses occurred in Mesa County but

  not to prove that they occurred in Colorado. We are not persuaded.

¶ 26   “Here” referred to the place where the witnesses were

  testifying. Torline’s trial was held in the District Court of Mesa

  County, Colorado (also known as the Twenty-First Judicial District

  Court). It is therefore clear from the context of the testimony that

  “here in Mesa County” was referring to Mesa County, Colorado.

  Consequently, sufficient evidence supports the court’s finding that

  the charged conduct occurred in Colorado.

                             IV.   Conclusion

¶ 27   The judgment of conviction is affirmed.

       JUDGE TOW and JUDGE LIPINSKY concur.




                                    12